In the first above-entitled proceeding: Order affirmed, without costs, in the following memorandum: It is conceded that General Order No. 14 of the Police Commissioner is valid, and was promulgated under authority conferred on the Police Commissioner by the Charter as well as the Administrative Code of the City of New York. Each proposed local law would limit the broad powers of processing disciplinary matters conferred upon the Commissioner by the Charter and implemented by the Administrative Code. This would, therefore, affect the plenary *697power of disciplino granted by section 43d of the New York City Charter. "We need decide no other question.
Concur: Chief Judge Desmond and Judges VaN Voorhis, Scileppi, KeatiNg and Hughes*. Judges Hill* and Gorman* dissent and vote to reverse upon the dissenting opinion at the Appellate Division.
In the second above-entitled proceeding: Order affirmed, without costs, upon the authority of Matter of Cassese v. Katz, decided herewith. Question certified answered in the affirmative.
Concur: Chief Judge Desmond and Judges VaN Voorhis, Scileppi, KeatiNg and Hughes*. Judges Hill* and Gorman* dissent and vote to reverse upon the dissenting opinion at the Appellate Division.